          Case 1:19-cv-01022-LY Document 19 Filed 01/27/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION
                                                                         2O2UJN21 MltO:50
ALEXANDER BAYONNE STROSS,                           §
              PLAINTIFF,                            §
                                                    §
 V.                                                 §     CAUSE NO. 1:1 9-CV-1022-LY
                                                    §
 VICKY LYNN, MOXI WORKS, LLC, AND                   §
 DOES 1-10,                                         §
                DEFENDANTS.                         §

                                           ORDER

       IT IS ORDERED that Defendant Vicky Lynn's Motion to Dismiss for Lack of Jurisdiction

filed December 12, 2020 (Dkt. No. 11) and all filings related thereto are REFERRED to United

States Magistrate Mark Lane for report and recommendation.   See   28 U.S.C. § 636(b)(l)(B); Fed.

R. Civ. P. 72; Loc. R. W.D. Tex. App. C, R. 1(d).

       SIGNED this                day of January, 2020.



                                            LE     EAKEL
                                                 TED STAT S DIST         CT JUDGE
